--------------------------------------------------------------------------------




EXHIBIT 10.19


EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

     THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the
“AGREEMENT”) is entered into on                                            
between                                             (“Executive”) and ELANTEC
SEMICONDUCTOR, INC., a Delaware corporation (the “COMPANY”). This Agreement is
intended to provide Executive with the compensation and benefits described
herein upon the occurrence of specific events.

     Certain capitalized terms used in this Agreement are defined in Article VI.

     The Company and Executive hereby agree as follows:


ARTICLE 1
EMPLOYMENT BY THE COMPANY

     1.1 Executive is currently employed as an executive of the Company.

     1.2 This Agreement shall remain in full force and effect so long as
Executive is employed by Company; provided, however, that the rights and
obligations of the parties hereto contained in Articles II through VII shall
survive Two and One Half (2-1/2) years following a Covered Termination (as
hereinafter defined).

     1.3 The Company and Executive wish to set forth the compensation and
benefits which Executive shall be entitled to receive in the event that there is
a Change in Control or Executive’s employment with the Company terminates
following a Change in Control under the circumstances described in Article II of
this Agreement.

     1.4 The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s past services to the
Company, Executive’s continued employment with the Company and Executive’s
execution of the general waiver and release described in Section 3.2.

     1.5 This Agreement shall not supersede or affect any other agreements
relating to Executive’s employment or severance, or a change in control of the
Company.


ARTICLE II
SEVERANCE BENEFITS

     2.1 Entitlement To Severance Benefits. If Executive’s employment terminates
due to an Involuntary Termination or a Voluntary Termination for Good Reason
within twelve (12) months following a Change in Control, the termination of
employment will be a Covered Termination and the Company shall pay Executive the
compensation and benefits described in this Article II. If Executive’s
employment terminates, but not due to an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change in
Control, then the termination of employment will not be a Covered Termination
and Executive will not be entitled to receive any payments or benefits under
this Article II.

1


--------------------------------------------------------------------------------



     Payment of any benefits described in this Article II shall be subject to
the restrictions and limitations set forth in Article III.

     2.2 Lump Sum Severance Payment. The Company shall pay to the Executive his
base pay through Date of Covered Termination at the rate in effect at the time
Notice of Termination is given, subject to any applicable withholding of
federal, state or local taxes, plus (i) that portion of your targeted cash bonus
prorated through the Date of Covered Termination, and (ii) all other amounts to
which you are entitled under any compensation plan or practice of the Company at
the time such payments are due. Within thirty (30) days following a Covered
Termination, Executive shall receive a lump sum payment equal to one hundred
percent (100%) of the sum of Annual Base Pay and Annual Bonus at target, subject
to any applicable withholding of federal, state or local taxes.

     2.3 Stock Options. In accordance with Section 4.3, certain stock options
held by the Executive may become fully vested and exercisable upon a Change in
Control (regardless of whether a Covered Termination occurs) and the period of
time following a Covered Termination may be extended.

     2.4 Welfare Benefits. Following a Covered Termination, Executive and his
covered dependents will be eligible to continue their Welfare Benefit coverage
under any Welfare Benefit plan or program maintained by the Company on the same
terms and conditions (including cost to Executive) as in effect immediately
prior to the Covered Termination, for the One (1) year following the Covered
Termination.

     With respect to any Welfare Benefits provided through an insurance policy,
the Company’s obligation to provide such Welfare Benefits following a Covered
Termination shall be limited by the terms of such a policy; provided that (i)
the Company shall make reasonable efforts to amend such policy to provide the
continued coverage described in this Section 2.4, and (ii) if a policy providing
health benefits is not amended to provide the continued benefits described in
this Section 2.4, the Company shall pay for the cost of comparable replacement
coverage (or Medigap insurance if Executive qualifies for Medicare) until the
end of the One (1) year period following the Covered Termination.

     The Company shall reimburse Executive for any income tax liability due as a
result of the provision of Welfare Benefits under this Article II (and as a
result of any payments due under this paragraph) in order to put Executive in
the same after-tax position as if no taxable Welfare Benefits had been provided.

     This Section 2.4 is not intended to affect, not does it affect, the rights
of Executive, or Executive’s covered dependents, under any applicable law with
respect to health insurance continuation coverage.

     2.5 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Covered Termination, or
otherwise.

2


--------------------------------------------------------------------------------




ARTICLE III
LIMITATIONS AND CONDITIONS ON BENEFITS

     3.1 Withholding of Taxes. The Company shall withhold appropriate federal,
state or local income and employment taxes from any payments hereunder.

     3.2 Employee Agreement and Release Prior to receipt of Benefits. Upon the
occurrence of a Covered Termination, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Covered Termination,
Executive shall, as of the date of a Covered Termination, execute an employee
agreement and release in the form attached hereto as Exhibit A. Such employee
agreement and release shall specifically relate to all of Executive’s rights and
claims in existence at the time of such execution and shall confirm Executive’s
obligations under the Company’s standard form of proprietary information
agreement. It is understood such employee release and agreement shall comply
with applicable law. In the event Executive does not execute such release and
agreement within the period required by applicable law, or if Executive revokes
such employee agreement and release within the period permitted by applicable
law, no benefits shall be payable under this Agreement and this Agreement shall
be null and void.


ARTICLE IV
OTHER RIGHTS AND BENEFITS

     4.1 Nonexclusivity. Nothing in the Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company. Except as otherwise expressly provided
herein, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
at or subsequent to the date of a Covered Termination shall be payable in
accordance with such plan, policy, practice or program.

     4.2 Parachute Payments. In the event that any amount or benefit received or
to be received by Executive pursuant to this Agreement (other than payment
pursuant to this Section 4.2) would constitute an “excess parachute payment”
subject to excise tax under Section 4999 of the Code, the Company shall pay to
Executive the amount of any such excise tax; provided, however, that no payment
shall be made under this Section 4.2 to the extent that it would reduce
Executive’s after-tax income.

     4.3 Stock Options. Company shall take all actions necessary to amend all
stock option agreements evidencing outstanding stock options and restricted
stock grant agreements granted to Executive: (i) upon a Change in Control to
provide for full accelerated vesting and exercisability of that portion of the
Executive’s outstanding options to purchase Elantec Common Stock (or securities
of the surviving entity that are issuable upon exercise of stock options
following the Change in Control) that would have vested over the subsequent two
(2) years, (ii) to permit Executive to exercise any vested options and
restricted stock following his termination of service to the Company as an
employee or consultant for up to three (3) months (or such longer period as may
currently apply) and (iii) to permit Executive to exercise the options and
restricted stock for at least the twelve (12) months following a Covered
Termination. Notwithstanding the foregoing, the Company shall not amend a stock
option agreement to the extent that an amendment would result in a charge to
earnings for the Company, would adversely affect Executive’s financial position,
or cause Executive to be subject to liability under Section 16(b) of the
Securities Exchange Act of 1934, as amended.

3


--------------------------------------------------------------------------------



     4.4 Indemnity Agreement. The Indemnity Agreement signed by the Executive
upon employment with the Company will remain in full force and effect for 5
years following the Date of Covered Termination.


ARTICLE V
NON-ALIENATION OF BENEFITS

     No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.


ARTICLE VI
DEFINITIONS

     For purposes of the Agreement, the following terms shall have the meanings
set forth below:

     6.1 “Agreement” means this Executive Change in Control Severance Benefits
Agreement.

     6.2 “Annual Base Pay” means Executive’s annual base pay at the rate in
effect during the last regularly scheduled payroll period immediately preceding
(i) the Change in Control or (ii) the Covered Termination, whichever is greater.

     6.3 “Annual Bonus” means the Executive’s projected or estimated annual cash
incentive bonus at target for the fiscal year of the Company in which
termination of employment occurs.

     6.4 “Change in Control” means the consummation of any of the following
transactions:

             (a) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of liquidation or dissolution of the Company or an
agreement for the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all (more than fifty percent (50%)) of the
Company's assets;

             (b) any person (as such term is used in Sections 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
directly or indirectly of 25% or more of the Company's outstanding Common Stock;
or

4


--------------------------------------------------------------------------------



             (c) a change in the composition of the Board of Directors of the
Company within a three (3) year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either:

                          (A)    are directors of the Company as of the date
hereof;

                          (B)    are elected, or nominated for election, to the
Board of Directors of the Company with the affirmative votes of at least a
majority of the directors of the Company who are Incumbent Directors described
in (A) above at the time of such election or nomination; or

                          (C)    are elected, or nominated for election, to the
Board of Directors of the Company with the affirmative votes of at least a
majority of the directors of the Company who are Incumbent Directors described
in (A) or (B) above at the time of such election or nomination.

     Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

     6.5 “Company” means Elantec Semiconductor, Inc., a Delaware corporation,
and any successor thereto.

     6.6 “Covered Termination” means an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change in
Control. No other event shall be a Covered Termination for purposes of this
Agreement.

     6.7 “Date of Covered Termination” means the First Date following the last
date of the executive’s employment with the Company.

     6.8 “Date of Notice of Termination” means the date the executive is given
notice, either verbal or written, that his employment with the Company has been
or will be terminated.

     6.9 “Involuntary Termination” means Executive’s dismissal or discharge by
the Company (or, if applicable, by the successor entity) for reasons other than
fraud, misappropriation or embezzlement on the part of Executive which resulted
in material loss, damage or injury to the Company. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for one of
these reasons, unless and until there shall have been delivered to Executive a
copy of a resolution, duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Company’s Board of Directors at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for the Executive, together with Executive’s
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors, Executive was guilty of conduct set
forth in the immediately preceding sentence and specifying the particulars
thereof in detail.

     The termination of an Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Executive.

5


--------------------------------------------------------------------------------



     6.10 “Voluntary Termination for Good Reason” means that the Executive
voluntarily terminates his employment after any of the following are undertaken
without Executive’s express written consent:

             (a)      the assignment to Executive of any duties or
responsibilities which result in any diminution or adverse change of Executive's
position, status or circumstances of employment as in effect immediately prior
to a Change in Control of the Company; any removal of Executive from or any
failure to reelect Executive to any of such positions, except in connection with
the termination of his employment for death, disability, retirement, fraud,
misappropriation, embezzlement or any other voluntary termination of employment
by Executive other than Voluntary Termination for Good Reason;

             (b)      a reduction by the Company in Executive's Annual Base Pay
or targeted annual cash incentive bonus in effect at the time;

             (c)      any failure by the Company to continue in effect any
benefit plan or arrangement, including incentive plans or plans to receive
securities of the Company, in which Executive is participating at the time of a
Change in Control of the Company (hereinafter referred to as "Benefit Plans"),
or the taking of any action by the Company which would adversely affect
Executive's participation in or reduce Executive's benefits under any Benefit
Plans or deprive Executive of any fringe benefit enjoyed by Executive at the
time of a Change in Control of the Company, provided, however, that Executive
may not terminate for Good Reason following a Change in Control of the Company
if the Company offers a range of benefit plans and programs which, taken as a
whole, are comparable to the Benefit Plans as determined in good faith by
Executive;

             (d)      a relocation of Executive, or the Company's principal
executive offices if Executive's principal office is at such offices, to a
location more than fifteen (15) miles from the location at which Executive
performed Executive's duties prior to a Change in Control of the Company, except
for required travel by Executive on the Company's business to an extent
substantially consistent with Executive's business travel obligations at the
time of a Change in Control of the Company;

             (e)      any breach by the Company of any provision of this
agreement; or

             (f)      any failure by the Company to obtain the assumption of
this agreement by any successor or assign of the Company.

     6.11 “Welfare Benefits” means benefits providing for coverage or payment in
the event of Executive’s death, disability, illness or injury that were provided
to Executive immediately before a Change in Control, whether taxable or
non-taxable and whether funded through insurance or otherwise.


ARTICLE VII
GENERAL PROVISIONS

     7.1 Employment Status. This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, or (iii) to
change the Company’s policies regarding termination of employment.

6


--------------------------------------------------------------------------------



     7.2 Notices. Any notices provided hereunder must be in writing and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by telex or facsimile)
or the third day after mailing by first class mail, to the Company at its
primary office location and to Executive at his address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at his address as listed in the Company’s payroll records.

     7.3 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

     7.4 Waiver. If either party should waive any breach of any provisions of
the Agreement, he or it shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.

     7.5 Complete Agreement. This Agreement, including Exhibit A and other
written agreements referred to in this Agreement, constitutes the entire
agreement between Executive and the Company and it is the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter. It
is entered into without reliance on any promise or representation other than
those expressly contained herein.

     7.6 Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Compensation Committee of the Company’s
Board of Directors.

     7.7 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

     7.8 Headings. The headings of the Articles and sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

     7.9 Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which
consent shall not be withheld unreasonably.

     7.10.  Attorney Fees. If Executive brings any action to enforce his rights
hereunder, Executive shall be entitled to recover his reasonable attorneys' fees
and costs incurred in connection with such action, regardless of the outcome of
such action.

7


--------------------------------------------------------------------------------



     7.11  Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California.

     7.12  Non-Publication. The parties mutually agree not to disclose publicly
the terms of this Agreement except to the extent that disclosure is mandated by
applicable law.

     7.13  Construction of Plan. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year written above.


ELANTEC SEMICONDUCTOR, INC.
A DELAWARE CORPORATION





By: /s/ Richard M. Beyer
——————————————
Richard M. Beyer
President and Chief Executive Officer


By: /s/ Executive's Signature
——————————————
Name:          
Title:          



EXHIBIT A: EMPLOYEE AGREEMENT AND RELEASE


--------------------------------------------------------------------------------

Page 1 of 2


EXHIBIT A


ELANTEC SEMICONDUCTOR, INC.


EMPLOYEE AGREEMENT AND RELEASE

     I understand and agree completely to the terms set forth in the foregoing
agreement.

     I hereby confirm my obligations under the Company’s standard form of
proprietary information agreement.

     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected this settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

     Except as otherwise set forth in this Agreement, I hereby release, acquit
and forever discharge the Company, its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim for indemnification) I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the Effective Date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
American with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify you pursuant to the Company’s Indemnification Agreement
and to provide you with continued coverage under the Company’s directors and
officers liability insurance policy to the same extent that it has provided such
coverage to previously departed officers and directors of the Company.


--------------------------------------------------------------------------------

Page 2 of 2

     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have twenty-one (21) days to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date (“Effective
Date”).


By: ______________________________


Date: ______________________________


